FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

                                      
                                      
IN RE COMPLAINT                              No. 11-90193
OF JUDICIAL MISCONDUCT
                                              ORDER

                     Filed July 25, 2012


                           ORDER

KOZINSKI, Chief Judge:

   Complainant alleges that a district judge was biased against
him. But “complainant hasn’t provided any objectively verifi-
able proof (for example, names of witnesses, recorded docu-
ments or transcripts) to support these allegations, and adverse
rulings alone do not constitute proof of bias.” In re Complaint
of Judicial Misconduct, 583 F.3d 598, 598 (9th Cir. Jud.
Council 2009).

   Complainant also alleges that the judge generally favors
corporations and other institutional entities over individuals.
Complainant tries to support this claim with what purports to
be a statistical analysis of a large number of the judge’s opin-
ions. While statistics can be used to prove a proposition, they
can be misleading if not rigorously developed and properly
interpreted by an objective evaluator.

  Complainant concedes his statistics aren’t rigorous. He
doesn’t say precisely how he selected his sample pool, which
appears to be a mix of both civil and criminal cases and
doesn’t include all of the judge’s opinions. And complainant
generated and evaluated the case data himself, rather than
using an objective, professionally trained statistician. He also

                             8439
8440       IN RE COMPLAINT OF JUDICIAL MISCONDUCT
did not consider how many of the judge’s rulings have been
affirmed or reversed on appeal. Most significantly, complain-
ant provides no baseline. Without a baseline, there’s no way
to tell whether the number of opinions favoring individuals is
low, high or on a par with other judges who ruled on a similar
mix of cases.

  Assuming that favoring non-corporeal entities over individ-
uals could amount to misconduct, complainant has provided
no proof that the judge’s opinions reflect any such bias.

  DISMISSED.